Citation Nr: 1629031	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  10-33 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a disorder of the cervical spine, to include fracture residuals and degenerative disc disease.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel






INTRODUCTION

The Veteran served on active duty from October 1971 to February 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran's claims file has since been transferred to the RO in Montgomery, Alabama.

Per the Veteran's request, a Board hearing was scheduled for May 2016.  The Veteran failed to report for his scheduled hearing.  The Veteran's hearing request is therefore considered to have been withdrawn.  See 38 C.F.R. § 20.704(d) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran served on active duty from October 1971 to February 1974.  He is currently diagnosed with degenerative disc disease of the cervical spine based on x-rays that were taken in 2008.

The Veteran currently suggests that his current neck disability is the result of a neck injury he experienced during his period of active service.  Specifically, he claims that, while stationed on the U.S.S. Shreveport, he was injured during a storm, lost consciousness, and awoke in sick bay.  

Service treatment records fail to document any such incident and the Veteran's neck was found to be normal on a separation physical in September 1973.  Records of other medical treatment during service is contained in the service treatment records.

The Veteran filed a claim for service connection for a neck disability in October 2007, in which he suggested that he had filed for service connection for neck problems in approximately 1979.  However, a review of the records does not support such an assertion as the Veteran only filed for a dermatological condition in 1979.

The Veteran also indicated that he had been treated for his neck by the VA medical facility in Nashville, but a request for records failed to locate any treatment record.

The Veteran has made reference to his in-service injury on several occasions.  In a November 2007 VA treatment records, the Veteran complained about chronic pain in his neck, noting that he initially hurt his neck during a storm on a ship in 1972 when he was thrown up against a bulkhead.  He also reported that after service he chipped a bone off his neck in 1979.  In a January 2008 treatment records with a physical therapist, the Veteran reported neck pain since 1979.  At a VA examination in October 2009, the Veteran stated that he had experienced problems with his cervical spine since approximately 2006, but that he believed that it was related to an injury in 1972 during active duty.

In a June 2016 Brief, the Veteran's representative asserted that the Veteran experienced neck pain in 1972 after an in-service injury, and that he had continued to experience chronic neck pain since that time.  It was also noted that the Veteran had not been afforded a VA examination in conjunction with his claim.  

Here, the Veteran has consistently referenced an in-service injury, and the Board finds such an injury on board a ship to be credible.  However, the Board is not at this juncture persuaded that the Veteran was actually knocked unconscious.
 
Nevertheless, given an in-service injury and a current neck disability, the Board finds that a VA examination is required under McLendon v. Nicholson, 20 Vet. App. 79 (2006), to determine whether any current cervical spine diagnosis is causally-related to such service.  


Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's service personnel records.

2.  Schedule the Veteran for a VA examination to address the following question:

Is it at least as likely as not (50 percent or greater likelihood) that the Veteran's current cervical spine disability originated during active service, within one year of service discharge, or is otherwise related to that period of active service?  Why or why not?  

In so doing, the examiner should review the Veteran's statements in support of his claim, to include his report of an accident in 1972.  The examiner should accept that the Veteran did injure his neck region in some capacity during service, but the examiner is not bound to accept the assertion that the Veteran was rendered unconscious.

3.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




